Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1-27-21 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 12 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamazaki et al. USPN 6,387,125. Yamazaki et al. teach a blood pump with a flexible drive shaft 26 that is guided in to a catheter (24, 21,25), a motor 5, a stator 32, a rotor (33) wherein the rotor and stator are undetachably connected to one another and for a gap there between See figure 12. For claim 5, the gap being fluidly connected to a .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5, 12, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanner et al. US 2014/0010686 in view of Yamazaki et al. US 6,387,125. Tanner et al. discloses a blood pump, and specifically discloses (please refer to paragraphs 0041, 0063, 0068, and 0075-0076 of the description and FIGS. 1-8): comprising a flexible drive shaft 208 which is guided in a catheter 84, an unfoldable (collapsible claim 19) delivery element which is connected to the flexible drive shaft 208 in a distal region of the flexible drive shaft 208, and a motor 203, wherein the motor 203 comprises a stator and a rotor 221 which is rotatably mounted on the stator, wherein the stator comprises a winding and the rotor 221 comprises a rotor magnet, wherein the flexible drive shaft 208 is connected to the rotor magnet at a proximal end of the .	
As to the above distinguishing feature, Yamazaki et al. US 6,387,125 discloses a blood pump of an embedded type, and specifically discloses (please refer to lines 7-21 in column 5 and lines 13-56 in column 10 of the description and FIGS. 1 and 12): a blood pump 1 comprises a main body 3, the main body 3 comprising a pump section 4 and a driving section 5 provided on the proximal end of the pump section 4, the driving section 5 comprising a stator 32 and a rotor 33, and the space in the driving section 5 being filled with sealing liquid. According to the FIG. 12, the space is delimited by the stator 32 and the rotor 33, the stator 32 and the rotor 33 of the motor are immersed in the sealing liquid, a passage 55 is formed in the proximal end portion of the driving section 5 (there exists, objectively, a rinsing opening), and the passage 55 is connected to a sealing liquid bag 12 via a pipe 56. The above disclosure also serves to achieve a lubrication of the drive shaft in the catheter in Yamazaki, the same as that it serves for solving the technical problem in the present application. That is, Yamazaki teaches to apply the above distinguishing feature into Tanner to solve the technical problem.


	For claim 5, the gap being fluidly connected to a space between the catheter 24 and the drive shaft 26 via passageway 37. For claim 12 see plain bearing 28. For claim 18, see Figure 1, ventricle and blood vessel G. The pump has a housing inlet 7 and an outlet generally at 64. The examiner considers the driveshaft to be flexible as “flexible” is a relative term. Figure 15 shows another motor with winding 107 and magnet 146.

Claims 2, 6-8, 10-11, 17 and 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. USPN 6,387,125, or alternatively Tanner et al. US 2014/0010686 in view of Yamazaki et al. US 6,387,125, either in further view of Isaacson et al. Applicant differs from Yamazaki et al., or alternatively Tanner et al. US 2014/0010686 in view of Yamazaki et al. US 6,387,125. in reciting conventional configurations and tolerances for the gap between the rotor and stator. Isaacson is cited as showing but one example that such sizes were conventional. Isaacson teaches of gap sizes of .008 in and .004 in for gaps 60 and 61 which are roughly .1 and .2 mm fitting into the ranges set forth in claims 2, 6, 8 and 20. Claim 20 is just slightly smaller but all would have been a conventional gap width for a blood pump and thus considered obvious. The winding inner radius of Isaacson is just slightly larger than the rotor magnet 40 or 30 and thus meets the limitations of claims 7. Yamazaki shows a similar relationship with magnet 146 and winding 107. For claims 10-11, Issacson et al. .

Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. USPN 6,387,125, or alternatively Tanner et al. US 2014/0010686 in view of Yamazaki et al. US 6,387,125., each in further  view of Nagyszalanczy et al 6,048,363. Applicant differs from Yamazaki et al. in reciting the use of a potting compound for coating the winding. The use of potting compounds are well known in the art for coating rotor and stator components to protect them as evidenced by Nagyszalanczy et al. in para [0056].

Claims 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. USPN 6,387,125, or alternatively Tanner et al. US 2014/0010686 in view of Yamazaki et al. US 6,387,125, each further in view of Clark USPN 4,311,937. .

Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. USPN 6,387,125, or alternatively Tanner et al. US 2014/0010686 in view of Yamazaki et al. US 6,387,125, each further in view of Clark USPN 4,311,937 and further in view of DE 102007034045. The use of ceramic ball bearings in a blood pump was well known as evidenced by Clark, column 4 lines 25-26 and would be an obvious choice of bearing material. The use of a plastic cage would also have been a known arrangement as evidenced by element 13 of DE ‘045.

Response to Arguments

Applicant's arguments filed 1-27-21 have been fully considered but they are not persuasive. Applicant hinges patentability on the intended use of the positioning of the delivery element in Yamazaki, which is in a manner that Yamazaki is fully capable of being arranged and upon the relative term “flexible” for which no specific definition is found in Applicant’s specification. If Applicant’s specification provided a specific definition than the examiner would have to treat the claims in such a manner. Applicant’s specification merely shows prefer embodiments. While there are some structural distinctions Applicant could claim to distinguish over the prior art, such as the direction of fluid flow within the housing for holding the impeller and the particular use of the rinsing port aside from circulation within the motor housing, Applicant is arguing functions that provide no clear structural distinction over the applied art at this time.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W. BOCKELMAN whose telephone number is (571)272-4941.  The examiner can normally be reached on Monday -Friday 7:00am -3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK BOCKELMAN/           Primary Examiner, Art Unit 3792